DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 7 – 20 in the reply filed on February 3, 2021 is acknowledged.

Further restriction to one of the following inventions is required under 35 U.S.C. 121:
A-I. Claims 7 – 13, drawn to a method of making a sensor element for a gas sensor, classified in C23C18/1657.
A-II. Claims 14 – 20, drawn to a sensor, classified in G01N27/127.

The inventions are independent or distinct, each from the other because:
Inventions A-I and A-II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product may be made by a materially different method, such as by providing a metallic sponge/foam made by bubbling gas through a molten metal and then subsequently using the sponge/foam as a template to make a final porous graphene product.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
--the inventions have acquired a separate status in the art in view of 
their different classification.--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


During a telephone conversation with Michael Davis Jr, Applicant’s representative, on May 3, 2020 a further provisional election was made without traverse to prosecute the invention of A-I, claims 7 – 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 – 7 (elected from the previous restriction requirement) alongside claims 14 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
Claim 7 requires a step of converting graphitic carbon on a metal microlattice into graphene. However, the specification as a whole does not expressly detail how such a conversion occurs.  The closest recitations to the claim limitation within the instant specification are found in paragraphs [0009], [0021] and [0032].  Based on the recitations a graphene microstructure is produced when the metal is etched out ([0032]). As there are no other portion of the instant disclosure that discuss how conversion of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale et al. US 2017/0200909 A1 (hereafter “Sonkusale”) in view of Schaedler et al. US 9,415,562 B1 (“hereafter “Schaedler”).
Regarding claims 7, 8, 10; Sonkusale is directed to 3D graphene transistors made from a graphene foam (Abstract). The 3D graphene transistor may be used as a chemical or biological sensor for the detection of dissolved gases [gas sensor] or alternatively to measure mechanical forces experienced such as strain ([0013] – [0016]). Sonkusale discloses a method of fabricating the 3D graphene transistor comprising: providing a copper foam [metal microlattice] ([0034]; Fig. 1); growing graphene [corresponding to the graphitic carbon] onto the copper foam using a chemical vapor deposition technique ([0034]); and then etching away the copper foam using a copper etchant of FeCl3 [mapping to converting the graphitic carbon to graphene and to removing the metal microlattice].
Sonkusale does not expressly teach the steps of:
photo-initiating the polymerization of a monomer in a pattern of interconnected units to form a polymer microlattice
removing unpolymerized monomer;
coating the polymer microlattice with a metal
removing the polymer microlattice to leave a metal microlattice
Schaedler is directed to the production of micro-lattices and ultra-light micro-lattices as a low-density material (Abstract; col 1 lines 20 – 35). Schaedler discloses that previous low-density material includes metallic foams and polymer foams (col 1 lines 27 – 60).  Schaedler discloses a method of forming the micro-lattices comprising: 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sonkusale by incorporating the steps of the steps of forming a polymer microlattice as claimed, removing the unpolymerized monomer, coating the polymer microlattice with a metal and then removing the polymer microlattice to form the metal microlattice to use as a template for Sonkusale’s method because Schaedler teaches that the formed polymer template allows for better control of the porosity and mechanical strain behavior of the final material that is patterned using the polymer template, which one of ordinary skill in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale in view of Schaedler as applied to claims YYY above, and further in view of Greer et al. US 2014/0315093 A1 (hereafter “Greer”).
Regarding claim 9, Sonkusale in view of Schaedler does not expressly teach that the photo-initiation of the polymerization of the monomer comprises multi-photon lithography.
Greer is directed to a method of fabricating polymeric microscaffolds and nanoscaffolds [polymer microlattices] for e.g. applications in electrochemistry and micro- and nano-electrochemical systems (which Sonkusale is a type thereof) and lab-on-a-chip (Abstract; [0053]). Greer discloses a method of fabricating the microscaffold/nanoscaffold comprising: forming a microscaffold frame using multiphoton photolithography ([0069], [0098]; Fig. 6A-6H). Greer further discloses that using a multiphoton absorption-based technique such as multiphoton photolithography allows for complex scaffold configurations that can lead to materials with unique mechanical properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sonkusale in view of Schaedler by substituting the collimated light technique of forming the polymeric microlattice as taught by Schaedler with the multiphoton photolithography .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale in view of Schaedler as applied to claims YYY above, and further in view of Li et al. “High-Density Three-Dimension Graphene Macroscopic Objects for High-Capacity Removal of Heavy Metal Ions” (2013). SCIENTIFIC REPORTS 3 : 2125. DOI: 10.1038/srep02125 (hereafter “Li”).
Regarding claim 11, Schaedler discloses that nickel may be electrolessly deposited onto a polymeric template as discussed above. Sonkusale likewise discusses that FeCl3 is used as an etchant of copper after the deposition of graphitic carbon onto a copper foam as discussed above.
However, Sonkusale and Schaedler as a whole do not expressly teach depositing graphitic carbon onto a nickel microlattice and removing a nickel microlattice. 
Li is directed to a method of fabricating three-dimensional graphene macroscopic objects with a relatively low porosity (Abstract). Li discloses providing a porous nickel 3D template sample ; depositing a graphene film by chemical vapor deposition using methane gas, argon and hydrogen; and removing the nickel template by immersing the coated 3D template sample in a solution containing FeCl3/HCl (page 5 2nd col, page 2 1st col ; Fig. 1).  Furthermore, Li discloses that in background art that 3D graphene can be grown on nickel foams (page 1).  
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of Sonkusale in view of Schaedler by forming a nickel microlattice Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sonkusale in view of Schaedler as applied to claims YYY above, and further in view of Nowak et al. US 8,906,593 B1 (hereafter “Nowak”).
Regarding claims 12 and 13, Schaedler discloses that a non-limiting example of a photomonomer used to form the polymerized template may be one based on a thiol-ene resin (col 7 lines 20 – 30).
Sonkusale in view of Schaedler do not expressly teach that the produced polymer microlattice is a polystyrene or a poly(methyl methacrylate).
Nowak is directed to self-propagating polymer optical waveguides and their methods of fabrication [i.e. photo-initiating the polymerization of the monomer comprises passing collimated light through a photomask] (Abstract; col 4 line 59 – col 5 line 17).  Nowak discloses that thiol-ene monomer formulations are known to be used for forming polymeric micro-truss structures (col 2 lines 1 – 15).  Nowak further discloses that styrene and methacrylates may be available as monomers for polymerization [forming polystyrene and polymethacrylates respectively] (col 4 lines 1 – 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sonkusale in view of Schaedler by utilizing monomers that would result in a polymer microlattice comprised of polystyrene, poly(methylmethacrylate) or both because Nowak suggests that the thiol-ene monomer system disclosed in Schaedler is relatively more expensive than the monomers used for forming polystyrene and poly(methylmethacrylate), and one of ordinary skill in the art would have appreciated the ability to form polymer microlattices with cheaper materials.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 – 16 of copending Application No. 16/229668 (hereafter “‘668 claims”) in view of Sonkusale. 

Therefore, it would have been obvious to one of ordinary skill in the art to regard the instant claims and the ‘668 claims as patentably indistinct because Sonkusale teaches that the fabrication of graphene microstructures is suitable for the production of sensor elements.
This is a provisional nonstatutory double patenting rejection.

Claims 7 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 – 20 of copending Application No. 16/229822 (hereafter the “‘822 claims”) in view of Sonkusale. 
The ‘822 claims substantially contain the same steps and limitations as the instant claims. The ‘822 claims however do not teach that the method is for “forming a sensor element”. However, Sonkusale discloses that graphene microstructures are suitable for forming 3D graphene transistors that can sense dissolved gases as discussed above.
Therefore, it would have been obvious to one of ordinary skill in the art to regard the instant claims and the ‘822 claims as patentably indistinct because Sonkusale teaches that the fabrication of graphene microstructures is suitable for the production of sensor elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jacobsen US 7,653,279 B1; Vyatskikh et al. US 2018/0088462 A1;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717